hanDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the array substrate" in lines 1 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-6 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2015/0318313 A1).
 	As to claim 1, Li et al. teaches a pixel driving circuit ([0020]: drive pixel array), comprising:
 	a base substrate (1 in Figs. 2-3j);
 	a gate layer lead (21 in Figs. 2-3j), arranged on a side of the base substrate (1 in Figs. 2-3j);

    PNG
    media_image1.png
    290
    605
    media_image1.png
    Greyscale


 	a first interlayer dielectric layer (portion of gate insulating layer 3 on gate metal electrode 21 in Figs. 2,3b-3j), arranged on a side of the gate layer lead (21 in Figs. 2-3j) away from the base substrate (1 in Figs. 2-3j), and formed with a first via hole ([0023]: etch the gate insulating layer 3, via hole 30 is formed) exposing a contact area of the gate layer lead (21 in Figs. 3d-3g):
 	a second interlayer dielectric layer (5 in Figs. 2,3b-3j), arranged on a side of the first interlayer dielectric layer (3 in Figs. 2,3b-3j) away from the base substrate (1 in Figs. 2-3j), and formed with a second via hole (B in Fig. 3g;[0023]: angle that opens upward (as denoted by B in Fig. 3g) is formed at edge of transition layer 5) exposing the first via hole ([0023]: etch the gate insulating layer 3, via hole 30 is formed); and


 	As to claim 2, Li et al. teaches wherein a slope angle of the first via hole (see Fig. 3g, slope angle  formed by insulating layer 3 exposing a contact area of the gate layer lead 21)  is less than a slope angle of the second via hole (see Fig. 3g, slope angle of B;[0023]: angle that opens upward (as denoted by B in Fig. 3g)).

	As to claim 4, Li et al. teaches the pixel driving circuit according to claim 2, wherein the slope angle of the second via hole is between 45° and 90° ([0023]: note that 60° which is between 45° and 90° is between 15 to 70 degrees). 

 	As to claim 5, Li et al. teaches the pixel driving circuit according to claim 2, wherein an edge of the first via hole away from the base substrate  (see Fig. 3g, top edge of insulating layer 3 exposing a contact area of the gate layer lead 21)  overlaps with an edge of the second via hole close to the base substrate (see Fig. 3g, edge of B).

 	As to claim 6, Li et al. teaches the pixel driving circuit according to claim 1, wherein an orthographic projection of an edge of the second via hole close to the base substrate (B in Fig. 3g;[0023]: angle that opens upward (as denoted by B in Fig. 3g) is formed at edges of both the transition layer 5) on the first interlayer dielectric layer (portion of gate insulating layer 3 on gate metal electrode 21 in Figs. 

 	As to claim 17, Li et al. teaches an array substrate ([0020]: array substrate), comprising a plurality of pixels ([0020]: pixel array), wherein each of the pixels comprises the pixel driving circuit according to claim 1 (see rejection for claim 1) and a light emitting element connected to the pixel driving circuit ([0049]: display device, which may be a liquid crystal panel, an OLED panel)  .

 	As to claim 18, Li et al. teaches the array substrate according to claim 17, wherein the plurality of pixels share the same base substrate ([0020]: array substrate comprises a display region which comprises a plurality of gate lines and a plurality of data lines, and these gate lines and data lines cross over each other to thereby define pixels arranged in the form of a matrix).

 	As to claim 19, Li et al.  teaches the array substrate according to claim 17, wherein the light emitting element is an organic light emitting diode ([0049]: OLED).

 	As to claim 20, Li et al.  teaches a display device ([0049]: display device), comprising the array substrate according to claim 1 (see rejection for claim 1;[0020]: array substrate) and a driver circuit for driving pixels in the array substrate ([0020]: drive the pixel array). 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of Cheng (CN 207052608, attached English machine translation is used in this rejection).
 	As to claim 3, Li t et al. teaches the pixel driving circuit according to claim 2, but does not explicitly disclose wherein the slope angle of the first via hole is between 20° and 45°.
 	However, Cheng teaches wherein the slope angle of the first via hole is between 20° and 45° ([0046]: note that 30° which is between 20° and 45° is greater than 20° and less than 35°). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the slope angle of the first via hole is between 20° and 45° as taught by Cheng in order to improve the display quality of display substrate.
 	As to claim 7, Li et al. teaches the pixel driving circuit according to claim 6, but does not explicitly disclose wherein a slope angle of the first via hole is equal to a slope angle of the second via hole.
 	However, Cheng et al. teaches wherein a slope angle of the first via hole is equal to a slope angle of the second via hole ([0075]:  angle θ4 between each second line segment c2 of each side c in each cross-sectional pattern of any hollow portion 61 and the extension line of the second side b set to the same value).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that a slope angle of the first via hole is equal .

	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of  Guo et al. (CN109901338 A, attached English machine translation is used in this rejection).  
 	As to claim 8, Li et al. teaches the pixel driving circuit according to claim 6, wherein a slope angle of at least one of the second via hole is between 45° and 90° ([0023]: note that 60° which is between 45° and 90° is between 15 to 70 degrees), but does not explicitly disclose the first via hole is between 45° and 90°.
 	However, Guo et al. teaches the first via hole is between 45° and 90° ([0058]: note that 46° which is between 45° and 90° is between 30° and 50°).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the first via hole is between 45° and 90°
as taught by Guo et al. in order to avoid the undercut phenomenon.

	Claim  9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of  Shi (US 2017/0186651 A1).
 	As to claim 9, Li et al.  teaches the pixel driving circuit according to claim 1, wherein a material of at least one of the second interlayer dielectric layer comprises silicon nitride, silicon oxide or silicon oxynitride ([0022]: silicon nitride), but does not explicitly disclose the first interlayer dielectric layer comprises silicon nitride, silicon oxide or silicon oxynitride.
 	However, Shi teaches the first interlayer dielectric layer comprises silicon nitride, silicon oxide or silicon oxynitride ([0018]: gate insulating layer is silicon oxide or silicon nitride).


the claimed invention to modify the device of Li et al. such that the first interlayer dielectric layer 

comprises silicon nitride, silicon oxide or silicon oxynitride as taught by Shi in order to  provide an 

electrically insulating layer. 


 Claims  10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of  Tanaka et al. (US 2019/0355304 A1).
 	As to claim 10, Li et al.  teaches the pixel driving circuit according to claim 1, wherein the pixel 

driving circuit further comprises: a transistor, arranged on a side of the base substrate ([0019-0020]: 

TFT; Fig. 2), but does not explicitly disclose, the gate layer lead is electrically connected to the 

transistor.

	However, Tanaka et al. teaches the gate layer lead is electrically connected to the transistor 

([0034]: Fig. 3, organic EL display device includes gate driver 400; [0062-0063]: FIG. 7 is a block diagram 

illustrating an example overall configuration of the gate driver 400, each of the stages (each of the unit 

circuits) of the shift register 410;[0065]:  FIG. 8 is a circuit diagram illustrating a configuration example 

of the unit circuit 40 in the shift register 410; note: gate of T44 in Fig. 8 is electrically connected to gate 

of driver transistor T6 through scanning signal line). 

 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of 

 the claimed invention to modify the device of Li et al. such that the gate layer lead is electrically connected to the transistor as taught by Tanaka et al. in order to achieve a stable display quality.
 	As to claim 11, Li et al. teaches the pixel driving circuit according to claim 1, wherein the pixel driving circuit further comprises a driver transistor arranged on a side of the base substrate  ([0019-0020]: TFT; Fig. 2), but does not explicitly disclose  a gate of the driver transistor is electrically connected to the gate layer lead.
 	However, Tanaka et al. teaches a gate of the driver transistor (T6 in Fig. 4) is electrically 

connected to the gate layer lead ([0034]: Fig. 3, organic EL display device includes gate driver 400; 

[0062-0063]: FIG. 7 is a block diagram illustrating an example overall configuration of the gate driver 

400, each of the stages (each of the unit circuits) of the shift register 410;[0065]:  FIG. 8 is a circuit 

diagram illustrating a configuration example of the unit circuit 40 in the shift register 410; note: gate of 

T44 in Fig. 8 is electrically connected to gate of driver transistor T6 through scanning signal line). 

 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of 

 the claimed invention to modify the device of Li et al. such that a gate of the driver transistor is electrically connected to the gate layer lead as taught by Tanaka et al. in order to achieve a stable display quality.
 	As to claim 12, Li et al. teaches the pixel driving circuit as discussed above, but does not explicitly disclose wherein the pixel driving circuit further comprises a storage capacitor, the storage capacitor comprises a first electrode plate, and the first electrode plate is electrically connected to the source drain layer lead.
	However, Tanaka et al. teaches wherein the pixel driving circuit further comprises a storage 

capacitor (C1 in Fig. 4), the storage capacitor comprises a first electrode plate (first plate of C1 in Fig. 4), 

and the first plate (first plate of C1 in Fig. 4) is electrically connected to the source drain layer lead 

([0034]: Fig. 3, organic EL display device includes gate driver 400; [0062-0063]: FIG. 7 is a block diagram 

illustrating an example overall configuration of the gate driver 400, each of the stages (each of the unit 

circuits) of the shift register 410;[0065]:  FIG. 8 is a circuit diagram illustrating a configuration example 

of the unit circuit 40 in the shift register 410; note: first plate of C1 in Fig. 4 is electrically connected to 

the source drain layer lead of T44 through scanning line). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

 the claimed invention to modify the device of Li et al. with a storage capacitor comprising a first 



achieve a stable display quality.

 	As to claim 15, Li et al. teaches the pixel driving circuit according to claim 1, but does not explicitly disclose wherein the pixel driving circuit further comprises a compensating transistor arranged on a side of the base substrate, and a source of the compensating transistor is electrically connected to the gate layer lead.
 	However, Tanaka et al. teaches wherein the pixel driving circuit further comprises a 

compensating transistor arranged on a side of the base substrate (Fig. 3;[0034-0035]: display portion 

200 provided with pixel circuits 2;[0042]: pixel circuit comprise compensation transistor T2 ), and a 

source of the compensating transistor([0042]:compensation transistor T2) is electrically connected to 

the gate layer lead ([0034]: Fig. 3, organic EL display device includes gate driver 400; [0062-0063]:  

FIG. 7 is a block diagram illustrating an example overall configuration of the gate driver 400, each of 

the stages (each of the unit circuits) of the shift register 410;[0065]:  FIG. 8 is a circuit diagram 

illustrating a configuration example of the unit circuit 40 in the shift register 410; note: gate of T44 in 

Fig. 8 is connected  to compensation transistor T2 through scanning signal line). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

  the claimed invention to modify the device of Li et al. with a compensating transistor arranged on a 

 	side of the base substrate and a source of the compensating transistor is electrically connected to the 

 	gate layer lead as taught by Tanaka et al. in order to achieve a stable display quality.

 	As to claim 16, Li et al. teaches the pixel driving circuit as discussed above, but does not explicitly disclose wherein the pixel driving circuit further comprises a storage capacitor, the storage capacitor comprises a second electrode plate, and the second electrode plate is electrically connected to a drain of the compensating transistor.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

 the claimed invention to modify the device of Li et al. with a storage capacitor comprising a second 

electrically connected to a drain of the compensating transistor as taught by Tanaka et al. in order to 

achieve a stable display quality.


 	Claim  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of  Tanaka et al. (US 2019/0355304 A1) and further in view of Li et al. (US 2016/0365364 A1), hereinafter Li (’64).
 	As to claim 13, Li et al.  in view of Tanaka et al. teaches the pixel driving circuit as discussed above, but does not explicitly disclose wherein the first electrode plate and an active layer of the driver transistor are arranged in the same layer and have the same material.
 	However, Li (’64) teaches wherein the first electrode plate and an active layer of the driver transistor are arranged in the same layer and have the same material (claim 26: one electrode plate of the capacitor is made from the same material and is formed in the same layer as the gate of drive transistor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of  Li et al. in view of Tanaka et al.  such that the first 

electrode plate and an active layer of the driver transistor are arranged in the same layer and have the 

same material as taught by Li(’64) in order to ensure reliability and the normal capacitance value 

of the capacitor.

Claim  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0318313 A1) in view of  Tanaka et al. (US 2019/0355304 A1) and further in view of Wang et al. (US 2016/0211310 A1).
	As to claim 14, Li et al. in view of Tanaka et al. teaches the pixel driving circuit as discussed above, but does not explicitly disclose wherein the storage capacitor further comprises a second electrode plate, and the second electrode plate and a gate layer of the driver transistor are arranged in the same layer and have the same material.
 	However, Wang et al. teaches wherein the storage capacitor further comprises a second electrode plate ([0041]: upper capacitor electrode 125a), and the second electrode plate and a gate layer of the driver transistor are arranged in the same layer and have the same material ([0041]: upper capacitor electrode 125a formed of the same material and on the same layer as gate electrode 124a of driving transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of  Li et al. in view of Tanaka et al.  such that the storage capacitor further comprises a second electrode plate, and the second electrode plate and a gate layer of the driver transistor are arranged in the same layer and have the same material as taught by Wang et al. in order to provide an organic light emitting diode display device with improved shielding performance of electromagnetic wave.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624